STANDBY PURCHASE AGREEMENT THIS AGREEMENT (the “Agreement”) has been entered into as of February 10, 2008, by and among: CATALYST PAPER CORPORATION, a corporation governed under the laws of Canada (“Catalyst”) - and - BMO NESBITT BURNS INC., a corporation governed under the laws of Canada (“BMONB”) - and - GENUITY CAPITAL MARKETS, a partnership governed under the laws of the Province of Ontario (“Genuity”, and together with BMONB, the “Standby Purchasers”) WHEREAS Catalyst or an affiliate of Catalyst is contemporaneously entering into the Snowflake Purchase Agreement (as defined below) to acquire certain newsprint assets located in the State of Arizona and the issued and outstanding shares of capital stock of The Apache Railway Company (the “Snowflake Acquisition”) from Abitibi Consolidated Sales Corporation; AND WHEREAS Catalyst proposes to effect an offering of transferable rights (“Rights”) to acquire subscription receipts of Catalyst (“Subscription Receipts”), each Subscription Receipt being convertible into one common share of Catalyst (“Common Shares”) upon the closing of the Snowflake Acquisition, to the holders of record of its Common Shares pursuant to a short form prospectus to raise proceeds of not less than $125,000,000 and not greater than $126,000,000 (the “Offering Amount”) to be used to fund a portion of the purchase price for the Snowflake Acquisition (the “Rights Offering”); AND WHEREAS Third Avenue Trust, on behalf of Third Avenue International Value Fund (“TAVIX”) has agreed to exercise its Basic Subscription Privilege (as defined below) and its Additional Subscription Privilege (as defined below) to subscribe for up to an aggregate of 50% of the Offering Amount of Subscription Receipts under the Rights Offering pursuant to, and subject to the limitations contained in, an oversubscription agreement to be entered into between TAVIX and Catalyst (the “TAVIX Oversubscription Agreement”); AND WHEREAS the Standby Purchasers have severally (and not jointly and severally) agreed to purchase up to an aggregate of 50% of the Offering Amount of Subscription Receipts that are not otherwise purchased under the Rights Offering and/or purchased by TAVIX pursuant to the TAVIX Oversubscription Agreement, on the terms and conditions set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto have agreed as set forth below. ARTICLE 1 INTERPRETATION 1.1 Definitions.In this Agreement, unless something in the subject matter is inconsistent therewith: “1933 Act” means the United States Securities Act of 1933, as amended, including the rules and regulations adopted by the SEC thereunder; “1934 Act” means the United States Securities Exchange Act of 1934, as amended, including the rules and regulations adopted by the SEC thereunder; “Additional Subscription Privilege” means the entitlement of a holder of Rights, who has exercised his, her or its Basic Subscription Privilege in full, to subscribe for additional Subscription Receipts (if such are available) pursuant to the Rights Offering, as such entitlement will be further detailed in the Prospectus; “affiliates” has the meaning ascribed thereto in the Canada
